Citation Nr: 1751110	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for lumbar spinal stenosis.

3.  Entitlement to a combined rating in excess of 20 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for dyspnea with acid reflux and angina.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to December 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In November 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in September 2017 a Travel Board hearing was held before the undersigned; transcripts of both hearings are in the record.  At the Board hearing, additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

The Veteran contends that his lumbar spine and left knee disabilities have worsened since his most recent (February 2010) VA examination.  He also contends that his dyspnea and hemorrhoids disabilities have worsened since his most recent (December 2007) VA examinations.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  At the Board hearing, the Veteran's representative noted that the Veteran had moved 8 times in the previous 10 years and, although he has always notified the VA compensation service of his change of address, he has never received notice of his scheduled VA examinations because each was sent to a wrong address, causing him to miss 4 examinations.  Contemporaneous examinations to assess the severity of the lumbar spine, left knee, dyspnea, and hemorrhoid disabilities are necessary.

Regarding service connection for hearing loss, on previous [December 2007] VA examination, it was noted that the Veteran provided inconsistent responses throughout the test and had to be reinstructed; during speech testing, he often "strained" to hear the words and often repeated half of the word.  Due to the Veteran's inconsistent responses during subjective testing, the examiner was unable to confirm a current diagnosis of hearing loss disability or offer an opinion regarding its etiology.  It is not clear whether the failure to obtain valid responses was due to malingering or due to inadequacies in the testing.  Another examination to clarify the matter (and confirm whether the Veteran has a hearing loss disability, and if so its etiology) is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 

At the Board hearing, the Veteran testified that he has received private treatment for his back disability from a pain doctor and also received physical therapy.  Records of the private treatment may contain pertinent information, and should be secured.
Additionally, any outstanding (updated) records of VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

The matter of entitlement to a TDIU rating is inextricably intertwined with the remaining claims on appeal, and consideration of that matter must be deferred pending resolution of those claims.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should (with the Veteran's assistance by providing the necessary authorization) secure for the record any relevant records of non-VA evaluations and treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should secure for the record copies of the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.

3.  The AOJ should then arrange for the Veteran to be examined by an otologist or audiologist to determine whether he has a hearing loss disability (as defined in 38 C.F.R. § 3.385) and, if so, its likely etiology (specifically whether it is related to/was incurred in his service).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer an opinion that responds to the following: 

a)  Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?  

If his responses on examination are inconsistent, and the examination is deemed invalid, please indicate whether such is due to malingering, inability to understand directions, language difficulties, or inadequacies in the testing methodology.

b)  If a hearing loss disability is diagnosed, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his acknowledged exposure to noise trauma in service (working as an aviation mechanic and in the engine room)?  

The examiner must explain the rationale for the opinion in detail.  If the Veteran's hearing loss is determined to be unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (and explain why that is so).

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service-connected lumbar spine and left knee disabilities.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Range of motion studies of the lumbar spine and knee should include active and passive motion, with and without weight-bearing, and with resistance.  The examiner should indicate whether there would be additional functional impairment on repeated use or during flare-ups, and if so express the degree of additional functional impairment on repeated use or during flare-ups in terms of additional loss of range of motion.  Describe in detail the impact the lumbar spine and left knee disabilities have on the Veteran's daily activity functioning (i.e., what types of activities would be precluded by the disabilities).  The examiner must explain the rationale for all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the severity of his service-connected hemorrhoids and dyspnea with acid reflux and angina.  The Veteran's entire record (including this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Describe in detail the impact the hemorrhoid and dyspnea disabilities have on the Veteran's daily activity functioning (i.e., what types of activities would be precluded by the disabilities).  The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims (TDIU in light of the determinations on the other claims).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

